DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on January 14, 2022

Claims 1-61 are cancelled
Claims 62-79, 86, 88, 89, and 90 are allowed  
Claims 80-85 87, and 91-95 are rejected
Claims 62-95 are pending

 
Response to Arguments

1.) The applicant’s remarks filed on January 14, 2022 regarding 35 U.S.C. 103 rejection of claim 80-85 87, and 91-95 has been fully considered and is persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made over US 20200084028, Wang in view of US 20210144135, Prasad



3.) The applicant’s remarks filed on January 14, 2022 regarding 35 U.S.C. 112(b) rejection of claims 76 and 86 have been fully considered and is persuasive. Therefore, the rejection is withdrawn.


Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claims 62, 76, and 86 are allowed in view of the reasons argued by applicant in pages 10-13 of the remarks filed on January 14, 2024. The prior art of record does not teach receiving a request comprising a first identifier of a non-application-specific anchor key and a second identifier of a network subscription, wherein the request is both specific to a user and session. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 80-84, 87, and 91-94 are rejected under 35 U.S.C. 103 over US 20200084028, Wang in view of US 20210144135, Prasad

 	In regard to claim 80, Wang teaches a method performed by a unified data management (UDM) function in a communication network, the method comprising: receiving, from an authentication server function (AUSF) in the communication network, a fourth identifier (AUSFID) associated with the AUSF and a first identifier (KakmaID) associated with a non-application-specific anchor security key (Kakma) for a particular user(see US 20200084028, Wang, para. 0019 and 0131, where a user identity message is received, wherein the message includes AUSF identification information and an reference identifier to index a key are received); 5Application No. 17/289,630  	Wang does not teach receiving, from an anchor function for authentication and key management for applications (AAnF) in the communication network, a request for the fourth identifier; and sending, to the AAnF, a response comprising the fourth identifier 	However, Prasad teaches receiving, from an anchor function for authentication (see US 20210144135, Prasad, fig. 4, where the AUSF receives request from the SEAF); and sending, to the AAnF, a response comprising the fourth identifier(see US 20210144135, Prasad, fig. 5, step 8, where the AUSF sends an identifier response to the SEAF). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with the teaching of Prasad because a user would have been motivated to use the multi-authentication support, taught by Prasad, in order enhance interoperability between networks, taught by Wang(see Prasad, para. 0012)

 	In regards to claim 81, the combination of Wang and Prasad teach the method of claim 80, wherein: the request comprises the first identifier(see US 20210144135, Prasad, fig. 4, where the AUSF receives request from the SEAF, wherein the request 1st identifier is SUPI)); and the response also includes a second identifier related to a network subscription associated with the particular user(see US 20210144135, Prasad, fig. 5, step 6, where the AUSF receives a identifier response from the SRPF, AV/SG HE).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with the teaching of Prasad because a user would have been motivated to use the multi-authentication (see Prasad, para. 0012) 

 	In regards to claim 82, the combination of Wang and Prasad teach the method of claim 81, wherein the first identifier (KakmaID) includes a representation of the second identifier(see US 20210144135, Prasad, para. 0053, where the AUSF can send  the ngKSSI or the identifier it set[i.e. representation of 2nd identifier]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with the teaching of Prasad because a user would have been motivated to use the multi-authentication support, taught by Prasad, in order enhance interoperability between networks, taught by Wang(see Prasad, para. 0012)  

 	In regards to claim 83, the combination Wang and Prasad teach the method of claim 81, wherein: the request comprises a further second identifier related to the network subscription associated with the particular user(see US 20210144135, Prasad, fig. 5, step 5-1, where the SUCI to SUPI are determined via de-concealment); and the method further comprises determining the second identifier based on the further second identifier(see US 20210144135, Prasad, fig. 5, step 5-1, where the SUCI to SUPI are determined via de-concealment).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with the teaching of (see Prasad, para. 0012) 

 	In regards to claim 84, the combination of Wang and Prasad teach the method of claim 83, wherein: the second identifier is a subscription permanent identifier (SUPI) (see US 20210144135, Prasad, fig. 1, where a request comprises a SUPI identifier); and the further second identifier is an identifier other than SUPI(see US 20210144135, Prasad, fig. 5, step 5-1, where the SUCI to SUPI are determined via de-concealment).  

 	In regards to claim 87, Wang teaches a unified data management (UDM) function in a communication network, the UDM function comprising: interface circuitry configured to communicate with at least a key management function and an authentication server function (AUSF) in the communication network(see US 20200084028, Wang, fig.1, where the SIDF interfaces between a management function device and the AUSF device); and  	Wang does not teach processing circuitry operably coupled to the interface circuitry, whereby the processing circuitry and interface circuitry are configured to perform operations comprising:  	receiving, from an anchor function for authentication and key management for applications (AAnF) in the communication network, a request for the fourth identifier;(see US 20210144135, Prasad, fig. 5, step 8, where the AUSF sends an identifier response to the SEAF) 	processing circuitry operably coupled to the interface circuitry, whereby the processing circuitry and interface circuitry are configured to perform operations comprising:  	receiving, from an anchor function for authentication and key management for applications (AAnF) in the communication network, a request for the fourth identifier (see US 20210144135, Prasad, fig. 4, where the AUSF receives request from the SEAF); 	receiving, from an authentication server function (AUSF) in the communication network, a fourth identifier (AUSFID) associated with the AUSF and a first identifier (KakmaID) associated with a non-application-specific anchor security key (Kakma) for a particular user(see US 20210144135, Prasad, fig. 5, step 8, where the AUSF sends an identifier response to the SEAF and Access and mobility management function). 	7Application No. 17/289,630. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with the teaching of (see Prasad, para. 0012) 
 	In regards to claim 91, the combination of Wang and Prasad teach the UDM function of claim 87, wherein: the request comprises the first identifier(see US 20210144135, Prasad, fig. 4, where the AUSF receives request from the SEAF, wherein the request 1st identifier is SUPI); and the response also includes a second identifier related to a network subscription associated with the particular user(see US 20210144135, Prasad, fig. 5, step 6, where the AUSF receives a identifier response from the SRPF, AV/SG HE).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with the teaching of Prasad because a user would have been motivated to use the multi-authentication support, taught by Prasad, in order enhance interoperability between networks, taught by Wang(see Prasad, para. 0012)

 	In regards to claim 92, the combination of Wang and Prasad teach the UDM function of claim 87, wherein the first identifier (KakmaID) includes a representation of the second identifier(see US 20210144135, Prasad, para. 0053, where the AUSF can send  the ngKSSI or the identifier it set[i.e. representation of 2nd identifier]).  	It would have been obvious to one of ordinary skill in the art before the effective (see Prasad, para. 0012) 

 	In regards to claim 93, the combination of Wang and Prasad teach the UDM function of claim 91, wherein: 8Application No. 17/289,630 the request comprises a further second identifier related to the network subscription associated with the particular user(see US 20210144135, Prasad, fig. 1, where a request comprises a SUPI identifier); and the method further comprises determining the second identifier based on the further second identifier(see US 20210144135, Prasad, fig. 5, step 5-1, where the SUCI to SUPI are determined via de-concealment).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with the teaching of Prasad because a user would have been motivated to use the multi-authentication support, taught by Prasad, in order enhance interoperability between networks, taught by Wang(see Prasad, para. 0012)

 	In regards to claim 94, the combination of Wang and Prasad teach the UDM function of claim 93, wherein: the second identifier is a subscription permanent identifier (SUPI)(see US 20210144135, Prasad, fig. 1, where a request comprises a SUPI identifier); and (see US 20210144135, Prasad, para. 0068, where an identifier may include a SUCI).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with the teaching of Prasad because a user would have been motivated to use the multi-authentication support, taught by Prasad, in order enhance interoperability between networks, taught by Wang(see Prasad, para. 0012) 


2.) Claims 85 and 95 are rejected under 35 U.S.C. 103 over US 20200084028, Wang in view of US 20210144135, Prasad and further in view of US 20190253889, Wu
 	In regards to claim 85, the combination of Wang and Prasad teach the method of claim 80, wherein:  	the method further comprises selecting a particular AUSF instance based on the second identifier (see US 20200084028, Wang, para. 0128, where the AUSF device identification may be determined by the AMF based on a reference identifier); and the fourth identifier corresponds to the selected AUSF instance (see US 20210144135, Prasad, fig. 5, step 8, where the AUSF sends an identifier response to the SEAF); 	the combination of Wang and Prasad do not teach the AUSF comprises a plurality of AUSF instances, each AUSF instance corresponding to a range of identifiers associated with network subscriptions 	However, Wu teaches the AUSF comprises a plurality of AUSF instances, each  (see US 20190253889, Wu, para. 0082, where the AMF/AUSF[each instance] may process any received indication identifier[e.g. routing indicator]) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wang and Prasad with the teaching of Wu because a user would have been motivated to generate an anchor key, taught by Wu, in order to provide interoperability with the 5G network, taught by Wang and Prasad(see Wu, para. 0011).  

 	In regards to claim 95, the combination of Wang, Wu, and Prasad teach the UDM function of claim 87, wherein: the method further comprises selecting a particular AUSF instance based on the second identifier(see US 20200084028, Wang, para. 0128, where the AUSF device identification may be determined by the AMF based on a reference identifier); and the fourth identifier corresponds to the selected AUSF instance(see US 20210144135, Prasad, fig. 5, step 8, where the AUSF sends an identifier response to the SEAF) 	the combination of Wang and Prasad do not teach the AUSF comprises a plurality of AUSF instances, each AUSF instance corresponding to a range of identifiers associated with network subscriptions 	However, Wu teaches the AUSF comprises a plurality of AUSF instances, each AUSF instance corresponding to a range of identifiers associated with network subscriptions (see US 20190253889, Wu, para. 0082, where the AMF/AUSF[each instance] may process any received indication identifier[e.g. routing indicator]);.(see Wu, para. 0011)

 	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          




/David J Pearson/Primary Examiner, Art Unit 2438